        Case 1:20-cv-02658-CJN Document 25-1 Filed 09/26/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



 TIKTOK, INC., et al.,

                Plaintiffs,

        v.
                                                         No. 1:20-cv-2658 (CJN)
 DONALD J. TRUMP, in his official.
 capacity as President of the United States,
 et al.,

                Defendants.


                                    [PROPOSED] ORDER

       Upon consideration of the Request of the Reporters Committee for Freedom of the Press

for a Public Dial-In for the September 27, 2020 Hearing on Plaintiffs’ Application for

Preliminary Injunction, it is HEREBY ORDERED that:

   1. The Request is GRANTED.

It is FURTHER ORDERED that:

   2. The Clerk of the Court shall post on the public docket in the above-captioned matter

       instructions for members of the press and the public to remotely access the telephonic

       hearing on Plaintiffs’ Application for a Preliminary Injunction in the above-captioned

       matter, which is scheduled for September 27, 2020, at 9:30am.

SO ORDERED.

DATE: September ___, 2020                                   ________________________

                                                            The Honorable Carl J. Nichols
                                                            U.S. District Court Judge




                                                1
